Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David S. Nay (Reg. No. 57,794) on May 11, 2021.
The application has been amended as follows: 
In claim 1, line 11, the phrase “the projected line pattern” has been changed to --the projected line pattern, wherein 
the pattern generation unit is configured to project a spectrally coded line pattern, wherein each line corresponds to a different (central) wavelength;
the projection unit is configured to project the different wavelengths at different positions along the optical axis (z) of the microscope; and
wherein the microscope objective is a chromatic objective with a predefined wavelength dispersion along the optical axis (z) of the microscope--.
Claims 3-4 have been canceled.
In claim 9, line 11, the phrase “the projected line pattern” has been changed to --the projected line pattern, wherein the line pattern is a spectrally coded line pattern, wherein each line corresponds to a different (central) wavelength; and

Claim 11 has been canceled.
	These changes will place this application in condition for allowance.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

May 12, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422